IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0332-08


HARDY DON CAPPS, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

JACK  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of murder.  The jury assessed his punishment at
confinement for life, and a fine of $10,000.   The Court of Appeals affirmed the
conviction. Capps v. State, ___S.W.3d___ (Tex. App. -- Fort Worth, No. 02-05-00175-CR, delivered December 6, 2007).  Appellant's petition for discretionary review was
dismissed as untimely filed on March 12, 2008.  Appellant has filed a motion for
rehearing requesting reinstatement of his petition so that it will be considered by this
Court.  Appellant's motion for rehearing is granted.  His petition filed on March 7, 2008,
is reinstated as of April 30, 2008, and will be considered in accord with Tex.R.App.P. 68.

Delivered April 30, 2008
Do not publish